I dissent. Section 2449 of the Civil Code, quoted in the opinion of the Chief Justice, provides that the lien of a mortgage shall cease at *Page 401 
the expiration of twenty years from its date, unless the holder shall, while the lien is in existence, cause to be recorded on the record of the mortgage, a note of some payment on account or some written acknowledgement of the debt secured thereby, with the date of such payment or acknowledgment. The question is what effect, if any, does this act have upon sections 111 and 94 of the Code of Procedure, which provide in substance that an action may be brought upon a mortgage, which is "a sealed instrument other than a sealed note and personal bond for the payment of money only," at any time within twenty years after its maturity. If this question as to the effect of section 2449 of the Civil Code could be regarded an open one, I should be inclined to hold that the memorandum of payment and the written acknowledgment required by the act "to be recorded upon the record of such mortgage," was intended for the protection of subsequent creditors and purchasers, and not to impair the lien of the mortgage as to other persons so long as the debt was not barred under the terms of sections 94 and 111 of the Code of Procedure. The limitation of the application of the act to cases where the rights of subsequent creditors and purchasers arose, I venture to think, would be supported by the cases ofLoyns v. Tedder, 7 S.C. 69; Fowke v. Woodward, Speer's Eq., 233; Gibbes v. Cobb, 7 Rich. Eq., 54. In the last two cases, it was decided that a marriage contract was good between the parties, and lack of record only affected the rights of subsequent creditors and purchasers, although the act of 1823 made no reference to the protection of third parties, and provided: "That no marriage settlement shall be valid until recorded in the office of the Secretary of State, and in the office of the register of meson conveyances of the district where the parties reside: Provided, That the parties shall have three months to record the same, and if not recorded within three months, the same shall be null and void" (6 Stat., 213). This view of section 2449 would also avoid any inconsistency between that section and section 111 of *Page 402 
the Code of Procedure, and not require that section 111 should be considered amended by section 2449.
The Court, however, took a different view of section 2449 in Henry v. Henry, 31 S.C. 1, 8, 9 S.E., 726, and used this language: "Under the old law, neither a judgment nor a mortgage after the lapse of twenty years constituted a lien, because of the presumption of payment, which though susceptible of being rebutted by evidence, the nature and kind of such evidence was not distinctly defined, and the object and effect of the act was to declare what should be, after the passage of the act, the kind of evidence necessary to rebut the presumption of payment. The act in substance declares that no judgment or mortgage shall constitute a lien after the lapse of twenty years, unless some note of payment on account or some written acknowledgment of the debt is recorded on the record of the mortgage, or filed with the record of the judgment; the only alteration being in the rulesof evidence, not in any wise affecting the previously existingright." See, also, Wood v. Milling, 32 S.C. 378,10 S.E., 1081.
It is true, that these cases involved the consideration of judgments entered before the adoption of the Code of Procedure, and it is also true that, in general, as to an ordinary mortgage, there is no presumption of payment, because it falls under the terms of the statute of limitations. Nevertheless, in them it was held that full effect is to be given to section 2449, even when the rights of subsequent creditors and purchasers without notice are not involved, and that the only means by which the lien of the mortgage can bepreserved after twenty years from its date is that indicated by the statute. It is manifest, however, that the act does not change the statute of limitations prescribed by section 111 of the Code of Procedure as to the debt represented by a mortgage, but only as to the lien securing such debt. The provisions of section 2449 do not prevent the recovery of an ordinary money judgment for the mortgage debt, unless it is barred under section 111 of the Code of Procedure, but *Page 403 
it does prevent foreclosure of the mortgage twenty years after its date unless the mortgagee shall "cause to be recorded upon the record of such mortgage * * * a note of some payment on account, or some written acknowledgment of the debt secured thereby, with the date of such payment or acknowledgment," because after that time there is no lien to foreclose. A suit may, therefore, be brought on a mortgage at any time within twenty years after its maturity under sections 94 and 111 of the Code of Procedure, to recover the debt evidenced by it, but after twenty years from the dateof the mortgage the debt cannot be enforced by foreclosure of the lien, unless kept alive in the manner provided in section 2449, because under that section the lien would then be gone.
The case of Ewbank v. Ewbank, 64 S.C. 434,42 S.E., 194, relied on in the opinion of the Chief Justice, seems to me to have no application whatever, for the reason that it does not appear from the report of the case that the action was commenced more than twenty years after the execution of the equitable mortgage there under consideration, and the effect of section 2449 was, therefore, not discussed by counsel nor considered in the opinion of the court. The general principle announced in that case is that a payment on a note secured by an equitable mortgage renews the note and revives the equitable mortgage as between the original parties; in other words, that the mortgage lien will not be barred so long as the debt is in existence. But the legislature has seen fit to modify that rule by providing in the act here under consideration that the lien of the mortgage shall cease twenty years after its date, unless kept in force in the manner therein provided.
More than twenty years in this case had elapsed from the date of the mortgage, its lien had not been kept in force in the manner required by the statute, and the plaintiff was, therefore, not entitled to a judgment of foreclosure and sale.
For these reasons, I think the decree of the Circuit Court *Page 404 
should have been that the plaintiff be allowed to enter judgment for the debt, but without foreclosure and sale to enforce its payment.
MR. JUSTICE JONES concurs in this opinion.